Citation Nr: 1609027	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected ischemic heart disease.

3.  Entitlement to service connection for headaches, to include as due to herbicide exposure and secondary to hypertension.

4.  Entitlement to service connection for glaucoma, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to August 1966.  Service in the Republic of Vietnam as well as receipt of the Purple Heart and Combat Infantryman Badge are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board observes that in an August 1981 statement, the Veteran claimed entitlement to service connection for hypertension as secondary to his service-connected right foot amputation at the ankle level.  In a February 1982 rating decision, the RO denied this claim.  Notably, the RO also appeared to consider the Veteran's hypertension claim on a direct basis in that the Veteran's service treatment records were discussed in the decision.  The Veteran did not appeal that rating decision, and the decision therefore became final.  As the Veteran's claim was therefore previously considered on a direct basis, and he currently contends that his hypertension is related to service on a direct basis, the Board finds that the Veteran's current claim of entitlement to service connection for hypertension is properly characterized as whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.  In any event, as will be discussed in detail below, the Board is reopening the Veteran's hypertension claim and remanding the claim for further evidentiary development.  
  
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, glaucoma, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

2.  The evidence received since the February 1982 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The February 1982 rating decision denying the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the February 1982 rating decision with respect to the Veteran's claim of entitlement to service connection for hypertension, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for hypertension.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 


New and material evidence claim

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for hypertension in a February 1982 rating decision on the basis that the service treatment records were absent complaints of or treatment for hypertension, and there was no evidence of a relationship between the Veteran's hypertension and his service-connected amputation of the right foot at the ankle level.  The Veteran did not appeal the February 1982 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the February 1982 rating decision, the record included the Veteran's service treatment records, Social Security Administration (SSA) records, and postservice private treatment records.  The Veteran's service treatment records during his period of active duty were absent findings of complaints of or symptoms related to hypertension.  A postservice treatment record dated October 1966 documented a blood pressure reading of 130/80.  A treatment record dated July 1981 indicated that the Veteran had a history of arterial hypertension.       

In July 2010, VA received the Veteran's claim to reopen his previously denied claim of entitlement to service connection.  His claim was denied in the September 2011 rating decision.  He thereafter completed his appeal with the filing of a VA Form 9 in June 2013.  

The evidence that has been added to the record since the February 1982 rating decision includes, in relevant part, evidence indicating diagnosed hypertension related to military service or alternatively the Veteran's service-connected ischemic heart disease.  Specifically, the Veteran has presented new statements documenting exposure to herbicides during his service in Vietnam that caused his current hypertension as well as statements indicating his hypertension is alternatively related to his ischemic heart disease.  The Board finds that the evidence added to the claims folder since the February 1982 rating decision is therefore sufficient to reopen the Veteran's claim of hypertension.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury resulting in current hypertension or alternatively hypertension related to a service-connected disability.  Notably, the evidence at the time of the February 1982 rating decision did not document any in-service exposure to herbicide related to hypertension or evidence indicating the Veteran's ishemic heart disease is related to the hypertension.  As new and material evidence has been received, the Board reopens the claim for service connection for hypertension.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.



REMAND

With regard to the Veteran's claim of entitlement to service connection for hypertension, he contends that this disability is related to his military service, to include as due to herbicide exposure, or alternatively secondary to his service-connected ischemic heart disease.  The Veteran has not been afforded a VA examination to determine whether his hypertension is etiologically related to his period of active duty service or to his herbicide exposure. The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed.  Also, the Veteran has a current diagnosis for hypertension.  See, e.g., a VA treatment record dated May 2008.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran was afforded a VA examination in August 2010 to determine if his hypertension is secondary to his ischemic heart disease.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hypertension and concluded that it is less likely as not that the Veteran's hypertension is a result of his ischemic heart disease.  The VA examiner's rationale for her conclusion was based on her finding that although the Veteran had some indication of elevated blood pressure readings in the 1970s, he did not have myocardial infarction until 1981.  Crucially, however, the VA examiner did not provide an opinion as to whether the Veteran's hypertension is aggravated by his ischemic heart disease.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's hypertension is aggravated by his ischemic heart disease.  

With respect to the Veteran's claim of entitlement to service connection for headaches, he also contends that this disability is related to military service, to include herbicide exposure as well as secondary to hypertension.  The medical evidence documents treatment for headaches.  See, e.g., a VA treatment record dated May 2008.  Moreover, his service treatment records are absent complaints of or treatment for headaches.  However, as discussed above, the Board has conceded the Veteran's exposure to herbicides during service.  

The Veteran's headaches disability is not among the listed diseases for which service connection due to herbicide exposure may be presumed under 38 C.F.R. § 3.309(e).  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's claimed headaches and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has headaches that are etiologically related to his active military service or his service-connected ischemic heart disease.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon, supra; see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Furthermore, if, and only if, the Veteran's hypertension is considered service connected, an additional opinion should be obtained as to whether the Veteran's headaches are caused or aggravated by the hypertension. 

Finally, with regard to the Veteran's claim of entitlement to service connection for glaucoma, he contends that this disability is related to military service or alternatively his hypertension.  He has not contended that the glaucoma is related to in-service herbicide exposure or combat in Vietnam.  In any event, the Board finds that the claim of entitlement to service connection for glaucoma to include as secondary to hypertension is inextricably intertwined with the claim of entitlement to service connection for hypertension.  In other words, development of the Veteran's service connection claim for hypertension may impact his glaucoma claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Additionally, the Board finds that an opinion should be obtained as to whether the Veteran's glaucoma is related to his hypertension if and only if the hypertension is considered to be service connected.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his hypertension and headaches. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of herbicide exposure during service in Vietnam?  In making this determination, the examiner should address the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  The examiner should also address the Veteran's contention of experiencing high blood pressure within the first year after discharge from service as well as medical treatment record dated October 1966 documenting a blood pressure reading of 130/80.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is related to his service-connected ischemic heart disease.

c. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected ischemic heart disease.  If the examiner finds that the hypertension is aggravated by the service-connected ischemic heart disease, then he/she should quantify the degree of aggravation, if possible.

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed headaches disability is related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

e. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's headaches are related to his service-connected ischemic heart disease.

f. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's headaches are aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected ischemic heart disease.  If the examiner finds that the headaches are aggravated by the service-connected ischemic heart disease, then he/she should quantify the degree of aggravation, if possible.

g. If, and only if, the examiner determines that the Veteran's hypertension is related to his military service or his service-connected ischemic heart disease, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's headaches are related to his hypertension.

h. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's headaches disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his hypertension.  If the examiner finds that the headaches disability is aggravated by the hypertension, then he/she should quantify the degree of aggravation, if possible.

i. If, and only if, the examiner determines that the Veteran's hypertension is related to his military service or his service-connected ischemic heart disease, whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's glaucoma is related to his hypertension.

j. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's glaucoma is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his hypertension.  If the examiner finds that the glaucoma is aggravated by the hypertension, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


